Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 1 of 22 PageID: 667




 NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


  JIT SHI GOH,
                                                Civil No. 2:16-cv-02811 (KSH) (CLW)
                      Plaintiff,
        v.

  NORI O INC., d/b/a SUSHI O,
  OTAYA SUSHI II, INC., d/b/a SUSHI                            Opinion
  O, NORBU OF SUSHI O INC., d/b/a
  SUSHI O, PENG L. TAM a/k/a ALAN
  TAM, YUK YEN CHAI a/k/a IVY
  CHAI, YUK WING CHAI a/k/a SAM
  CHAI, and YOKE CHOI CHAI a/k/a
  TERRY CHAI,
                  Defendants.


 Katharine S. Hayden, U.S.D.J.

       At all relevant times, Peng L. Tam, his wife Yuk Yen Chai, and her brothers

 Yuk Wing Chai and Yoke Choi Chai, all worked in the restaurant business. (Hereafter

 the Court will refer to Peng L. Tam by his first name, and use the other individuals’

 chosen names as follows: Yuk Yen Chai (“Ivy”); Yuk Wing Chai (“Sam”); and Yoke

 Choi Chai (“Terry”).) Nori O, Inc. (“Nori O”) was a restaurant management

 company owned by Peng, Ivy, and Sam, that operated Sushi O Asian Bistro (“Sushi

 O”), a dine-in and take-out restaurant in Edison, New Jersey. Otaya Sushi II Inc.

 (“Otaya Sushi”), a sushi catering company owned by Peng and Ivy, sublet kitchen

 space from Nori O where Otaya Sushi chefs prepared sushi for off-site catering at
                                            1
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 2 of 22 PageID: 668




 nearby corporate cafeterias. On October 30, 2015, Norbu of Sushi O, Inc.

 (“Norbu”), a restaurant management company owned by Ivy’s other brother Terry,

 purchased Nori O, reorganized Sushi O, and reopened the restaurant under new

 management one week later.

       In this lawsuit, plaintiff Jit Shi Goh, a chef at Sushi O between May 1, 2014 and

 June 28, 2015, has sued the foregoing individuals and entities, alleging that they were

 his employers and thus liable for violations of the Fair Labor Standards Act (“FLSA”),

 29 U.S.C. § 201 et seq., and the New Jersey Wage and Hour Law (“NJWHL”), N.J.S.A.

 § 24:11-56 et seq. Now all defendants have filed a motion for partial summary

 judgment, arguing that with the exception of Peng and Nori O, under applicable law

 none of them can be viewed as Goh’s employer, setting forth a variety of reasons in

 their motion papers. In opposition, Goh’s arguments are threefold: Otaya Sushi, Ivy,

 and her brothers Terry and Sam were “employers” for purposes of liability under the

 FLSA and the NJWHL; Norbu is a “successor employer” to Nori O for purposes of

 liability under the FLSA and the NJWHL; and Otaya Sushi formed an integrated

 enterprise with Nori O and thereby is subject to liability under the “single integrated

 enterprise” theory.

  I.   Background

       As alleged in the complaint and supported by the parties’ statements of

 undisputed material facts, Nori O was a corporation owned by Peng, his wife Ivy, and

 her brother Sam. (D.E. 45, Pl.’s Resp. to Defs.’ 56.1 Stmt. ¶ 3.) As part of Nori O’s
                                             2
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 3 of 22 PageID: 669




 business, it leased property in Edison, New Jersey where it managed Sushi O, an

 Asian-style restaurant. (D.E. 44-4, Peng Dep. at 20:2-8; Pl.’s Resp. to Defs.’ 56.1

 Stmt. ¶ 4.) Otaya Sushi, a sushi catering business owned by Peng and Ivy, sublet

 kitchen space from Nori O to provide its chefs with space prepare sushi that would

 be sold and consumed off-site. (Peng Dep. at 22:21-23:20; Pl.’s Resp. to Defs.’ 56.1

 Stmt. ¶ 5.) Sushi O chefs and Otaya Sushi chefs prepared different food out of the

 same kitchen. (Pl.’s Resp. to Defs.’ 56.1 Stmt. ¶ 5.) Sushi O and Otaya Sushi,

 however, were separate businesses with separate telephone numbers that employed

 different employees and maintained different payrolls. (Peng Dep. at 24:13-25:1.)

       Nori O employed Goh as a Sushi O chef from approximately May 1, 2014 to

 June 28, 2015, where he worked Tuesday through Sunday. (Pl.’s Resp. to Defs.’ 56.1

 Stmt. ¶ 1-2.) Tuesday through Friday included two shifts, 10:30 a.m. to 3:00 p.m. and

 4:30 p.m. to 10:00 p.m.; Saturday included two shifts, 11:30 a.m. to 3:00 p.m. and 4:30

 p.m. to 10:00 p.m.; and Sunday included one shift, 11:30 a.m. to 10:00 p.m. (D.E. 20,

 FAC ¶ 48.) This adds up to 59.5 hours per week. Goh earned $800 per week

 between May 1, 2014 and August 31, 2014; $825 per week between September 1, 2014

 and November 30, 2014; and $750 per week between December 1, 2014 to June 28,

 2015. (Id. at 49-51.) On or about June 28, 2015, Peng and Ivy decided to terminate

 Goh’s employment. (D.E. 22, Amended Ans. ¶ 27.)

       Approximately four months later, on October 30, 2015, Norbu, a restaurant

 company owned by Ivy’s brother Terry, purchased Nori O. (Pl.’s Resp. to Defs.’ 56.1
                                            3
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 4 of 22 PageID: 670




 Stmt. ¶ 6-7.) After the sale, Norbu closed Sushi O to replace certain kitchen

 equipment and inventory, conduct repairs and renovations, and hire a new kitchen

 and wait staff. (Id. at ¶ 21.) On or about November 8, 2015, Norbu reopened Sushi

 O under new ownership and management. (Id.)

 II.    Procedural History

        On May 18, 2016, Goh filed a complaint based on its assertions that defendants

 qualified as employers pursuant to the FLSA and NJWHA and are therefore

 individually liable for the payment of all unpaid overtime wages. (D.E. 1.) On

 September 26, 2016, the Clerk of the Court entered default for failure to plead or

 otherwise defend, and on May 16, 2017, the Court entered default judgment in the

 amount of $84,027.90. (D.E. 6, 8.) On November 9, 2017, defendants filed a motion

 to vacate default, which the Court granted, and on April 20, 2018, defendants

 answered the complaint. (D.E. 9, 11, 12.) On June 18, 2018, Goh filed a motion to

 certify a collective action pursuant to the FLSA, which the Court denied. (D.E. 16,

 30.) Goh then filed an amended complaint and defendants answered. (D.E. 20, 22.)

 Over the course of discovery, Goh and all of the individual defendants were deposed.

        Defendants have now filed a motion for partial summary judgment arguing that

 neither Otaya Sushi, Norbu, Ivy, Sam, or Terry qualified as Goh’s employer for

 purposes of the FLSA and NJWHL. (D.E. 41-1, Moving Br.) The motion is fully

 briefed (D.E. 41, 44, 45, 46, 50) and the Court decides it with oral argument. See L.

 Civ. R. 78.1.
                                            4
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 5 of 22 PageID: 671




III.    Standard of Review

        Summary judgment is appropriate when “there is no genuine dispute as to any

 material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a). See Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). A genuine dispute

 of material fact exists if the evidence is such that a reasonable jury could find for the

 nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When a

 court weighs the evidence presented by the parties, “[t]he evidence of the non-movant

 is to be believed, and all justifiable inferences are to be drawn in his favor.” Id. at 255.

        The burden of establishing the non-existence of a “genuine issue” is on the

 party moving for summary judgment. Aman v. Cort Furniture Rental Cop., 85 F.3d 1074,

 1080 (3d Cir. 1996). The moving party must satisfy its burden either by “produc[ing]

 evidence showing the absence of a genuine issue of material fact” or by “‘showing –

 that is, pointing out to the district court – that there is an absence of evidence to

 support the nonmoving party’s case.” Celotex, 477 U.S. at 325.

        If the party seeking summary judgment makes this showing, it is left to the

 nonmoving party to “do more than simply show that there is some metaphysical

 doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

 574, 586 (1986). Rather, to survive summary judgment, the nonmoving party must

 “make a showing sufficient to establish the existence of [every] element essential to

 that party’s case, and on which that party will bear the burden of proof at trial.”

 Celotex, 477 U.S. at 322. Furthermore, “[w]hen opposing summary judgment, the
                                              5
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 6 of 22 PageID: 672




 nonmovant may not rest upon mere allegations, but rather must ‘identify those facts

 of record which would contradict the facts identified by the movant.’” Corliss v.

 Varner, 247 F. App’x 353, 354 (3d Cir 2002) (quoting Port Auth. of N.Y. and N.J. v.

 Affiliated FM Ins. Co., 311 F.3d 226, 233 (3d Cir. 2002)).

       In deciding the merits of a party’s motion for summary judgment, the Court’s

 role is not to evaluate the evidence and decide the truth of the matter, but to

 determine whether there is a genuine issue for trial. Anderson, 477 U.S. at 249.

 Credibility determinations are the province of the fact finder. Big Apple BMW, Inc. v.

 BMW of N. Am., Inc., 974 F.2 1358, 1363 (3d Cir. 1992).

 IV.   Discussion

       It is undisputed that Nori O and Peng qualify as Goh’s employer under the

 FLSA and NJWHL, and neither seeks dismissal in this motion. The other defendants,

 however, seek summary judgment in their favor and argue that the Court should reject

 the theories Goh advances for liability on the part of Otaya Sushi, Norbu, Ivy, Sam,

 and Terry.

       A. Joint Employment Liability – Otaya Sushi

       Central to Goh’s claim that Otaya Sushi is liable as an employer under the

 FLSA and NJWHL is whether Nori O and Otaya Sushi share joint employment

 liability. Defendants argue that each entity was a separate company responsible for its

 respective business. This argument is unopposed.



                                             6
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 7 of 22 PageID: 673




       An “employer” is defined by the FLSA as “any person acting directly or

 indirectly in the interest of an employer in relation to an employee . . . .” 29 U.S.C. §

 203(d). The NJWHL provides a similar definition: “‘Employer’ includes any

 individual, partnership, association, corporation or any person or group of persons

 acting directly or indirectly in the interest of an employer in relation to any employee.”

 N.J.S.A. § 34:11-56(a)(1)(g).

       In determining a joint employment relationship under the FLSA, the applicable

 federal regulations provide that “[a] single individual may stand in the relation of an

 employee to two or more employers at the same time under the [FLSA].” 29 C.F.R. §

 791.2(a). Joint employment liability may exist, therefore, “[w]here the employers are

 not completely disassociated with respect to the employment of a particular employee

 and may be deemed to share control of the employee, directly or indirectly, by reason

 of the fact that one employer controls, is controlled by, or is under common control

 with the other employer.” 29 C.F.R. § 791.2(b)(3).

       Both sides rely on In re Enterprise Rent-A-Car Wage & Hour Employment Practices

 Litigation, 683 F.3d 462 (3d Cir. 2012), where the Third Circuit laid out what are

 commonly referred to now as the Enterprise factors for courts to consider when

 determining whether a joint employment relationship exists between two or more

 employers and a single employee. Id. at 468; see also Thompson v. Real Estate Mortg.

 Network, 748 F.3d 142 (3d Cir. 2014) (noting that the same joint employment analysis

 is sufficient for the FLSA and NJWHL). The Enterprise factors consist of whether the
                                             7
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 8 of 22 PageID: 674




 alleged employer has: “(1) authority to hire and fire employees; (2) authority to

 promulgate work rules and assignments, and set conditions of employment, including

 compensation, benefits, and hours; (3) day-to-day supervision, including employee

 discipline; and (4) control of employee records, including payroll, insurance, taxes, and

 the like.” Enterprise, 683 F.3d at 469.

        Enterprise announced that its factors “do not constitute an exhaustive list of all

 potentially relevant facts, and should not be ‘blindly applied.’” Id. (quoting Bonnette v.

 California Health & Welfare Agency, 704 F.2d 1465, 1469-70 (9th Cir. 1983)). The

 Enterprise factors merely “provide a useful analytical framework and may generally

 serve as the starting point for a district court’s analysis.” Id.

        Here, as defendants point out, Peng hired Goh as a Sushi O chef; Goh did not

 cook or work in any capacity for Otaya Sushi. At times, Sushi O chefs and Otaya

 Sushi chefs shared kitchen space during weekday business hours but at no point in

 time did Sushi O employees work or prepare food for Otaya Sushi or vice versa.

 While there is a commonality of ownership between Nori O and Otaya Sushi – Peng

 and Ivy shared 75% ownership of Nori O and 100% of Otaya Sushi – defendants

 assert that nothing in the record suggests that Otaya Sushi had the authority to hire

 and fire Goh.

        Similarly, defendants argue that there is no evidence that Otaya Sushi had the

 authority to promulgate Goh’s work rules and assignments or set the conditions of his

 employment. In fact, there is no evidence in the record of any interaction between
                                                8
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 9 of 22 PageID: 675




 Otaya Sushi employees and Sushi O employees. While these separate employees

 shared kitchen space to prepare different cuisines, defendants point out that Nori O

 only managed Sushi O, a lunch and dinner dine-in and take-out restaurant six days a

 week while Peng and Ivy managed Otaya Sushi’s off-site catering business.

       Finally, Nori O and Otaya Sushi were separately incorporated (D.E. 44-10, 44-

 12) and, as defendants highlight, maintained separate control of their employment and

 payroll records. Otaya Sushi never compensated Goh, and because he refused to sign

 any tax forms and insisted only in cash payment, there is no record of either Nori O

 or Otaya Sushi controlling his taxes.

       The Court is satisfied that Goh has not met his burden of adducing evidence to

 support his claim of joint employment liability under the FLSA and NJWHL. The

 record evidence does not establish, even drawing all reasonable inferences in Goh’s

 favor, that Otaya Sushi had the authority to hire or fire Goh; establish his work rules

 and set his hours or pay; assign him tasks and supervise his work; or control and

 maintain his payroll, insurance, or tax records. The Court, therefore, holds that a

 reasonable jury considering the Enterprise factors could not find Otaya Sushi liable as

 an employer. As such, it is dismissed as a defendant.

       B. Employer Liability under the FLSA – Ivy, Terry, Sam

       To determine whether Ivy, Terry, or Sam individually qualified as employers

 under the FLSA, the Court again looks to the Enterprise factors as well as the

 “economic reality” of the employment situation through an examination of whether
                                             9
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 10 of 22 PageID: 676




 the individual defendants carried out the functions of an employer as to Goh. When

 applying the economic reality test in the context of the FLSA, “whether a person

 functions as an employer depends on the totality of the circumstances rather than on

 ‘technical concepts of the employment relationship.’” Haybarger v Lawrence County

 Adult Probation & Parole, 667 F.3d 408, 417-19 (3d Cir. 2012) (quoting Hodgson v.

 Arnheim & Neely, Inc., 444 F.2d 609, 612 (3d Cir. 1971). “Ultimate control is not

 necessarily required to find an employer-employee relationship under the FLSA, and

 even ‘indirect’ control may be sufficient.” Enterprise, 683 F.3d at 468.

          i.   Ivy

        Defendants argue that Ivy was not Goh’s employer for purposes of liability

 under the FLSA because she did not schedule his hours or set his pay, had no

 supervisory responsibilities over the Sushi O kitchen, and had no authority to hire,

 fire, or discipline him. In opposition, Goh points to defendants’ admission that Ivy

 served as an employer prior to October 30, 2015, and argues that her conduct

 preparing and maintaining the Sushi O payroll, holding herself out as a corporate

 officer on behalf of Nori O, and deciding with Peng to terminate Goh’s employment

 establishes each of the four Enterprise factors.

        Goh points out that in defendants’ answer to the first amended complaint, they

 admit that Ivy “was the co-owner and operator of Nori O, Inc.” before it was sold to

 Norbu. (Amended Ans. ¶ 24.) Goh also points to defendants’ statement that “prior

 to [October 30, 2015, Ivy] had the joint authority to determine wages and
                                             10
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 11 of 22 PageID: 677




 compensation of employees, establish work schedules and work load and to hire and

 fire employees,” and “that she was an employer prior to October 30, 2015.” (Id. at ¶¶

 24-25). Goh also highlights defendants’ admission that Ivy compensated Goh as a

 Sushi O chef and that she, together with her husband Peng, decided to terminate his

 employment at Sushi O. (Id. at ¶ 27.)

       Based on the record evidence, the Court is satisfied that a genuine dispute of

 material fact exists as to whether Ivy qualified as Goh’s employer under the FLSA.

 As such, the Court denies summary judgment as to Ivy.

         ii.   Terry

       Defendants argue that as a part-time employee of Sushi O, Terry’s

 responsibilities consisted of waiting tables, expediting orders, stocking supplies, and

 otherwise temporarily filling in for other employees on an as-needed basis, and that at

 no point in time did he ever obtain the requisite authority to act as Goh’s employer

 for purposes of liability under the FLSA. In opposition, Goh sets forth specific

 instances of Terry’s managerial conduct and supervision, which, is argued, establish

 each of the Enterprise factors. Specifically, Goh contends that Terry promulgated

 Sushi O work rules, disciplined employees, assigned Goh tasks, dictated his work

 hours, and compensated him for his work.

       Citing to Peng’s deposition, Goh contends that “[b]ecause of [Terry’s] relative

 proficiency in English, Peng L. Tam put [Terry] in charge of drafting and

 promulgating English work rules for Nori O Inc.” (Opp. Br. at 11.) Defendants
                                            11
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 12 of 22 PageID: 678




 respond that little information is known about when these work rules were created,

 whether they were distributed to Sushi O employees, and whether anyone who may

 have received a copy would have been able to read and understand them given the

 low level of English proficiency of everyone involved. Defendants point to evidence

 in the record that the rules were created at Peng’s direction, and that Terry merely cut

 and pasted various workplace rules he found on the internet without any

 understanding of them. Finally, defendants argue that there is no evidence to support

 that Goh ever saw the document.

       Goh’s attempts to further support his argument that Terry was an “employer”

 under the FLSA are likewise unavailing. For example, Goh argues that Terry had the

 authority to assign tasks because he taught Goh how to make a sauce and instructed

 him to replenish it; that Terry had the ability to determine his work schedule because

 he, “from time to time unlock[ed] the restaurant in the mornings”; that Terry

 compensated Sushi O employees because he, on at least one occasion, distributed

 sealed envelopes containing paychecks; and that Terry had the authority to discipline

 Sushi O employees because he spoke with Peng and Ivy over the telephone about

 Sushi O’s business while they were on vacation.

       The Court is satisfied that Goh has not adduced record evidence that would

 refute defendants’ characterization of Terry’s functions as falling far below those of an

 employer. Terry’s conduct that Goh points to consists of ministerial work undertaken

 at Peng and Ivy’s direction as managers of Sushi O. As for Terry’s alleged role as an
                                            12
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 13 of 22 PageID: 679




 employer under the FLSA, the record evidence does not establish that he acquired any

 authority to hire or fire Sushi O employees, to set conditions of their employment, to

 discipline them, or to keep employment records on them. Applying the required

 Enterprise factors, no reasonable jury could find Terry liable as Goh’s employer, and he

 is properly dismissed from this case.

        iii.   Sam

       Defendants argue that Sam, as a silent co-owner of Nori O, was not Goh’s

 employer for purposes of liability under the FLSA, and that although he and Goh

 both worked at Sushi O, their employment never overlapped in order to establish an

 employer/employee relationship. In opposition, Goh argues that defendants’

 contradictory statements regarding Sam’s role at Nori O create triable issues of fact as

 to what role he actually occupied at Nori O and Sushi O. Goh also argues that Sam

 qualified as an employer under the FLSA because he owned a 25% interest in Nori O

 and, at the same time, worked for Sushi O as a chef.

       As defendants point out, Sam met Goh one time in 2014, just one day before

 Sam stopped working at Sushi O. During that single encounter, Sam and Goh did

 not speak to one another. Sam testified that as a 25% “sleeping partner” of Nori O,

 he did not have the authority to hire or fire Sushi O employees and that Peng was the

 only individual responsible for Sushi O’s employment decisions. Sam also testified

 that during his employment as a Sushi O chef, not once did he instruct, supervise,

 discipline, or otherwise control any other Sushi O employees, including Goh.
                                            13
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 14 of 22 PageID: 680




        To carry his burden of pointing to evidence that puts into material dispute what

 defendants have advanced about Sam’s role at Nori O and Sushi O, Goh points to

 defendants’ first and second set of interrogatory responses, which display that “[Sam]

 was part owner of Nori O Inc but did not work in the business or participate in the

 operation of the business.” (D.E. 44-2, 44-3.) Goh argues that those conflicting

 responses establish a triable issue of fact for the jury because Sam testified that he

 worked for Sushi O as a chef.

        In addition, to support the argument that Sam satisfied each of the Enterprise

 factors, Goh does not point to any record evidence but rather relies on a self-serving

 December 27, 2016 affidavit filed in support of his motion for default judgment. In

 his affidavit, Goh recites the Enterprise factors in a blanket statement that identifies

 Sam as an owner and operator of Sushi O who “had the power to hire and fire me, set

 my wages, set the terms and conditions of my employment, and had the authority to

 maintain my employment records.” (D.E. 7-7.)

        The Court is satisfied that Goh has not adduced record evidence that would

 refute defendants’ characterization of Sam as a “silent” shareholder of Nori O and

 Sushi O chef. The inconsistent interrogatory responses that Goh points to are

 insufficient to challenge the facts identified by defendants that indicate that Sam did

 not have the authority as an employer to make decisions on behalf of Nori O or Sushi

 O. Further, Goh’s conclusory affidavit, without citation to any specific support in the

 record, likewise fails to raise a genuine issue of material fact. As for Sam’s alleged role
                                              14
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 15 of 22 PageID: 681




 as an employer under the FLSA, the record does not establish that he had the power

 to hire or fire Goh, set his wages, set the terms and conditions of his employment, or

 had any authority to maintain his employment records. Sam is properly dismissed as a

 defendant.

        C. Successor Employer Liability – Norbu

          i.   NJWHL

        Defendants argue that because Norbu did not assume Nori O’s lease of the

 Edison property, continue to employ any prior Sushi O employees, or assume any of

 Nori O’s liabilities, and that the two entities have no common ownership or

 management, Norbu is not a successor employer of Nori O for purposes of liability

 under the NJWHL. In opposition, Goh argues that Norbu’s continuity in

 management, personnel, location, and general business operations rise to the level of

 successor liability.

        In Ramirez v. Amsted Industries, Inc., 86 N.J. 332 (1981), the New Jersey Supreme

 Court held that a purchasing corporation will be liable for the debts and liabilities of a

 selling corporation where:

        (1) the purchasing corporation expressly or impliedly agreed to assume
        such debts and liabilities; (2) the transaction amounts to a consolidation
        or merger of the seller and purchaser; (3) the purchasing corporation is
        merely a continuation of the selling corporation; or (4) the transaction is
        entered into fraudulently in order to escape responsibility for such debts
        and liabilities.




                                             15
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 16 of 22 PageID: 682




 Id. at 340-41. Both parties agree that the third factor is the most pertinent in this case.

 As to that factor, New Jersey uses a four-factor test to determine whether a

 continuation occurred. Those factors are:

        (i) continuity of management, personnel, physical location, assets, and
        general business operations; (ii) a cessation of ordinary business and
        dissolution of the predecessor as soon as practically and legally possible;
        (iii) assumption by the successor of the liabilities ordinarily necessary for
        the uninterrupted continuation of the business of the predecessor; and (iv)
        continuity of ownership/shareholders.

 Woodrick v. Jack J. Burke Real Estate, Inc., 306 N.J. Super. 61, 73 (App. Div. 1997)

 (quoting Glynwed Inc. v. Plastimatic, Inc., 869 F. Supp. 265, 275-76 (D.N.J. 1994)

 (Bassler, J.)).

        Here, it is undisputed that Norbu continued to offer dine-in and take-out lunch

 and dinner under the same Sushi O name at the same Edison address using the same

 menu during the same business hours. Defendants claim that those are the only

 factors, however, that weigh in favor of Goh’s mere continuation theory of liability.

 In support, defendants indicate that Norbu did not carry over any Sushi O employees

 after it reorganized and reopened the restaurant. Likewise, defendants argue that

 there was no continuity of management or ownership because Peng, Ivy, and Sam

 owned no interest in Norbu. In addition, defendants note that Norbu closed Sushi O

 for approximately one week in order to replace kitchen equipment, update the

 employee time and attendance system, and conduct interviews to hire a new staff.




                                             16
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 17 of 22 PageID: 683




        Defendants also point to the bill of sale and the terms under which Norbu

 purchased Nori O on October 30, 2015: “free and clear of any debts, mortgages,

 security interests or other liens or encumbrances.” (D.E. 44-11 at 2.) Likewise,

 defendants set forth that Nori O did not assign its lease of the Edison restaurant

 property to Norbu; instead, Norbu executed a new lease of that premises with the

 landlord. The foregoing is strong support for defendants’ arguments that Nori O

 ceased all ordinary business operations after the sale and that Norbu did not assume

 any of Nori O’s liabilities as a result of the sale.

        In opposition, Goh argues that there is some continuity of management and

 personnel because Terry had previously worked at Sushi O and Norbu continued

 Nori O’s practice of employing family members. Goh also argues that there was

 some continuity of assets because Norbu kept all of Nori O’s furnishings and only

 replaced some of the Nori O’s equipment.

        The Court is satisfied that Goh has not met his burden of adducing evidence to

 support his claim of successor employer liability under the NJWHL. The record does

 not establish, even drawing all reasonable inferences in Goh’s favor, that Norbu, as

 the purchasing business entity, continued Nori O’s operation of Sushi O. Goh is

 unable to point to a genuine dispute as to any material fact or any record evidence

 that would support a continuity in personnel, management, or ownership between

 Nori O and Norbu. Similarly, Goh has not adduced evidence that Norbu assumed

 Nori O’s liabilities. As such, Norbu is dismissed as a defendant.
                                               17
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 18 of 22 PageID: 684




         ii.   FLSA

        Defendants argue that no continuity of ownership, management, or workforce

 existed between Nori O and Norbu to hold Norbu liable as a successor employer

 under the FLSA. In opposition, Goh argues that Norbu continued Nori O’s

 operations with “minimal interruption,” carried over some of Nori O’s employees,

 and had notice of Nori O’s workplace violations.

        To determine whether Norbu is a “successor employer” under the FLSA, and

 therefore obligated to assume Nori O’s debts and liabilities, the Third Circuit has held

 that federal common law rather than New Jersey law applies. See Thompson, 748 F.3d

 at 149-53 (agreeing with the Seventh and Ninth Circuits that “application of the

 federal standard to claims under the FLSA is the logical extension of existing case

 law”). Thompson identified the following three factors for consideration: “(1)

 continuity in operations and work force of the successor and predecessor employers;

 (2) notice to the successor-employer of its predecessor’s legal obligation; and (3)

 ability of the predecessor to provide adequate relief directly.” 748 F.3d at 151

 (quoting Brzozowski v. Corr. Physician Servs., Inc., 360 F.3d 173, 178 (3d Cir. 2004)).

        Here, defendants note again that Norbu hired all new employees before it

 reopened Sushi O under new management. Goh disagrees and argues that Norbu

 continued Nori O’s operations and work force because Terry and Sam both worked

 at Sushi O under Nori O management. But this does not create a genuine dispute as



                                              18
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 19 of 22 PageID: 685




 to any material fact about what defendants urge was a complete change in ownership,

 management, and staff occurring immediately after Norbu purchased Nori O.

        Goh also argues that Terry had constructive notice of Nori O’s legal

 obligations because he knew or should have known of the alleged illegal pay practices

 that occurred at Sushi O prior to the October 30, 2015 sale. But as defendants point

 out, Goh filed his complaint over seven months after Norbu purchased Nori O.

 Significantly, Goh does not point to evidence demonstrating scienter on Terry’s part.

        Finally, it is undisputed that Nori O has since dissolved, distributed all sales

 proceeds to Peng, Ivy, and Sam, and as a distinct business entity, is incapable of

 providing relief because it sold all its assets to Norbu.

        The Court is satisfied that Goh has not met his burden of adducing evidence to

 support his claim of successor employer liability under the FLSA sufficient to take

 that claim to a jury. The record does not establish, even drawing all reasonable

 inferences in Goh’s favor, any continuity in workforce between Nori O and Norbu;

 any genuine dispute that Norbu was not on notice of Nori O’s legal obligations prior

 to its purchase; and any ability of Nori O to provide adequate relief directly to Goh

 for the alleged violations. Norbu is dismissed as a defendant.

        D. Single Integrated Enterprise Theory of Liability

        Finally, Goh argues for a “single integrated enterprise” theory of liability,

 relying on Pearson v. Component Technology Corp., 247 F.3d 471 (3d Cir. 2001). According

 to Goh, the test to determine whether two corporations formed a single integrated
                                             19
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 20 of 22 PageID: 686




 enterprise consists of an inquiry into the following four characteristics: (1) the

 interrelation of business operations; (2) common management; (3) centralized control

 of labor relations; and (4) common ownership or financial control. Id. at 486.

        Pearson arose under the WARN Act, 29 U.S.C. § 2101 et seq., not the FLSA, and

 as the parties agree, “there is no Third Circuit precedent explicitly speaking to the

 issue of whether the single enterprise test can be used to impose liability in an FLSA

 overtime case.” (Opp. Br. at 6.) Nevertheless, Goh contends that Otaya Sushi’s

 operations were intertwined with Nori O’s inasmuch as each business shared

 common ownership and management; Otaya Sushi operated Sushi O’s catering

 business; Sushi O chefs used Otaya Sushi’s rental space when it was available; and

 Nori O and Otaya Sushi used the same accountant. Despite no binding Third Circuit

 precedent, Goh points to Jackson v. Art of Life, Inc., 836 F. Supp. 2d 226 (E.D. Pa.

 2011), in which an Eastern District of Pennsylvania magistrate judge found two

 defendant corporations liable under the single integrated enterprise theory.

        In Art of Life, five paratransit drivers alleged overtime violations under the

 FLSA against two employer entities, Art of Life, Inc. and Advanced Life Support

 Ambulance, Inc. (“Advanced”), and Nick Broytman, a joint shareholder of each

 business. Art of Life owned a fleet of ambulance vans that it shared with Advanced.

 Plaintiffs worked approximately 60-70 hours each week transporting clients to various

 locations in and around Philadelphia, and to account for those hours, plaintiffs used a

 single punch-clock regardless of whether they drove for Art of Life or Advanced.
                                             20
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 21 of 22 PageID: 687




 Depending on the circumstances, Art of Life and/or Advanced paid the plaintiffs for

 their work, but as alleged in the complaint, failed to pay them overtime. To determine

 liability, the court applied the Pearson considerations to the facts of the case and found

 both employers liable for unpaid overtime wages under the single integrated

 enterprise theory but cautioned, just as the parties do here, of the absence of Third

 Circuit precedent to impose direct liability in FLSA overtime cases.

        Defendants argue that the single integrated enterprise theory of liability does

 not apply in the FLSA context and that Art of Life is factually distinguishable.

 Defendants assert that unlike the paratransit plaintiffs who worked for and were

 compensated by two different employers, it is undisputed that Goh never performed

 work for Otaya Sushi and Otaya Sushi never compensated Goh. Further, defendants

 contend that because Otaya Sushi continued as a corporate sushi catering business

 after Norbu purchased Nori O, the two businesses could not have been dependent on

 one another.

        The Court agrees that the circumstances presented in this case are

 distinguishable from those presented in Art of Life. While Sushi O and Otaya Sushi

 had the common feature of a shared kitchen, that space served two defined purposes:

 to provide a place for Sushi O chefs to prepare dine-in and take-out food for their

 customers, and to provide a place for Otaya Sushi chefs to prepare food for resale at

 off-site corporate cafeterias.



                                             21
Case 2:16-cv-02811-KSH-CLW Document 51 Filed 12/23/20 Page 22 of 22 PageID: 688




       In considering the remainder of the Pearson factors, though Peng and Ivy were

 common shareholders who managed both Nori O and Otaya Sushi, each business was

 a distinct entity with separate employees and different functions. Likewise, there is

 nothing in the record to suggest a centralized control of labor or that either business

 had the authority to operate the other. The body of evidence deduced by defendants

 through their arguments support a very different functionality on the part of Nori O

 and Otaya Sushi, and without more, these two businesses cannot be deemed to be

 “integrated” for purposes of FLSA liability.

       The Court is satisfied that even assuming Pearson has bearing on FLSA

 overtime cases, Goh has not advanced sufficient record evidence to suggest that Nori

 O and Otaya Sushi formed a single integrated enterprise under the Pearson test, and

 application of that theory is unwarranted.

  V.   Conclusion

       Defendants prevail in their arguments that Goh is unable to make a showing

 sufficient to establish the existence of liability under the FLSA and NJWHL as to

 Otaya Sushi, Norbu, Sam, and Terry. As a result, summary judgment is granted as to

 those defendants but denied as to Ivy. An appropriate order will issue.

                                                   /s/ Katharine S. Hayden
 Date: December 23, 2020                           Katharine S. Hayden, U.S.D.J.




                                              22
